DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 8-10, in the reply filed on 1/27/2022 is acknowledged.
Claims 11-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiskanen et al. (WO 2011/056135) [hereinafter Heiskanen].
Regarding claim 8, Heiskanen discloses a multilayer paper containing cellulose fibers, comprising 0.5 to 1.5 g/m2 of microfibrillated cellulose fibers among its layers, wherein the paper is paper board or corrugated paper (see abstract; claims 1-4; page 9, lines 4-6).
. 

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Axrup et al. (US 2012/0251818) [hereinafter Axrup].
Regarding claim 8, Axrup discloses a multilayer paper containing cellulose fibers, comprising 0.5 to 1.5 g/m2 of microfibrillated cellulose fibers among its layers, wherein the paper is paper board or corrugated paper (see abstract; paragraphs [0019-0020]).
Regarding claim 9, Axrup discloses the paper having a final grammage ranging between 60 and 440 g/m2, and further wherein the paper is paperboard with replacement of all starch-based additives among the layers (paragraphs [0042-0045]).
Regarding claim 10, Axrup discloses the microfibrillated cellulose fibers having an average diameter lower than 250 nanometers (paragraph [0023]). Furthermore, claim 10 defines the product by how the product was made. The limitation “undergo a filtration process with a 0.05 mm opening, so as to reach a homogeneous suspension during the application" is deemed a process limitation. Thus, claim 10 is a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heiskanen in view of Tajvidi et al. (US 2017/0072670) [hereinafter Tajvidi].
Heiskanen teaches the paper being paperboard with replacement of all starch-based additives among the layers (page 9, lines 27-28). However, Heiskanen fails to teach the paper having a final grammage ranging between 60 and 440 g/m2.
Tajvidi teaches that it is well known in the paper art to have paper varying in weight from 60 gsm to about 400 gsm, and papers useful for lamination plies include papers from about 60 gsm to about 200 gsm (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the paperboard in Heiskanen to have a final grammage between 60 and 440 g/m2 as suggested by Tajvidi in order to form a paperboard having good strength properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781